Title: To George Washington from Henry Knox, 15 August 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West Point 15 August 1783.
                        
                        Enclosed is a state of the ordnance at the Northern posts. Your Excellency will be able to judge whether any
                            can be taken from thence to be carried forward, and from which place.
                        Upon a consideration of the importance of Niagara, perhaps it may not be adviseable to have fewer cannon than
                            twelve, of different sizes, and six mortars and howitzers. These would form two or three respectable batteries. Altho’ I am
                            unacquainted with the nature of the ground round the place, yet as the enemy could bring heavy cannon with facility, it
                            would perhaps not only be proper, but even necessary, that three or four of the cannon should be eighteen pounders.
                            Probably for the same reason two eighteens ought to be at Oswego. As the heavy cannon and stores must be forwarded from
                            this post, the expence and trouble will be considerable. But if the measure is necessary, those circumstances cannot have
                            sufficient weight to obstruct the transportation. I will be obliged by Your Excellencys directions on the subject.
                        The detatchment of artillery which are for the Northern duty will want clothing, blankets, shoes &c.
                            which I hope are in the store. The infantry will want the same. I have the honor to be, with the highest respect, Your
                            Excellencys most obedient servant
                        
                            H. Knox
                        
                    